ningNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to applicant’s Request for Continued Examination  filed on 04/06/2021.
Status of claims
Claims 1-12 are pending; Claims 1-12 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email interview on 06/04/2021 by applicant the Mr. Robert Kinberg (Reg. No. 26,924). 

1.  (Currently Amended) A system for protecting Internet of Things (IoT) devices, including IoT objects, representing connected devices having limited processing power, from malicious code, which comprises: 
an in-cloud server; and
said copy to said in-cloud server; wherein:
said in-cloud server is operative for receiving and inspecting said extracted memory content;
said memory extraction module is   operative to extract, either upon demand from said in-cloud server, or independently, the copied portion of the memory content, and to transmit said extracted memory content to said in-cloud server for inspection and verification;
said in-cloud server is operative results as to whether one or more structural elements of the OS have been compromised; 
	said in-cloud server includes a database that contains authentic and reliable data for comparison and verification with the extracted memory content which is received from the IoT devices;
		said in-cloud server is operative to perform an analysis of the extracted memory content to find malware using static analysis methods; and 
		said in-cloud server is operative to perform an analysis of extracted memory content to find malicious behavior using behavioral and heuristics methods.

2.  (Currently Amended) A system according to claim 1, wherein said in-cloud server is adapted to perform one or more of the following additional operations:


an integrity check of the OS and its memory to possibly find a fault in the integrity of the OS or in hidden processes;

 

(1) logging of the results;
(2) reporting the results, raising a warning or an alert in a case of detection of an unexpected code or behavior; and
(3) communicating and responding to an IoT request.

4.  (Previously Presented) A system according to claim 1, wherein the extracted memory content is either a  persistent memory content or a non-persistent memory content. 

5.  (Previously Presented) A system according to claim 1, wherein said memory extraction module is embedded within a kernel of a respective operating system of the IoT device.

6.  (Previously Presented) A system according to claim 1, wherein said memory extraction module is positioned within a trusted layer at the IoT device.

7. (Previously Presented) A system according to claim 1, wherein said memory extraction module is positioned within a Trusted Execution Environment at the processor of the IoT device.

9. (Previously Presented) A system according to claim 1, wherein the OS of the IoT device is a proprietary OS.

10.  (Previously Presented) A system according to claim 1, wherein the extracted memory content includes persistent and non-persistent memory content.

11.  (Previously Presented) A system according to claim 2, wherein the fault is malicious code. 

(1) logging of of the integrity check, the cross-view check on resources, or the cross-view check and validation of memory contents;
(2) reporting the results of the integrity check, the cross-view check on resources, or the cross-view check and validation of memory contents, raising a warning or an alert in a case of detection of an unexpected code or behavior; or
(3) communicating and responding to an IoT request.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “extracting module for extracting a copy of a portion of the memory content from Internet of things device, and sending the copy of a portion of the memory content. An in-cloud server is provided for receiving memory content and performing an integrity check for a possible existence of malicious code in the memory content. The in-cloud server performs analysis of the memory to find malware using static analysis methods and analysis of the memory to find malicious behavior using behavioral and heuristics methods.”; in combination with all the elements of each independent claim as amended by Applicant on 06/04/2021. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/EVANS DESROSIERS/Primary Examiner, Art Unit 2491